DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
	This action is in response to applicant’s response filed 27 May 2022, which is in response to the USPTO office action mailed 16 March 2022. Claims 1-25 are cancelled. Claims 26-45 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 27 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10,019,457 has been reviewed and is accepted. 
	
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prosecution history and applicant's reply make evident reasons for allowance, satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). Further search and consideration was given, however no prior art resulting from the search was found which could fairly teach or suggest the claimed invention. Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165